[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                ____________________                              FILED
                                                                        U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                      No. 05-12211                            October 4, 2006
                                  ____________________                     THOMAS K. KAHN
                                                                                 CLERK
                            D.C. Docket No. 04-20177-CR-SH

UNITED STATES OF AMERICA,


                                                                             Plaintiff-Appellee,

                                              versus

ROBERT ECKHARDT,

                                                                          Defendant-Appellant.

                               _________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                      (October 4, 2006)

Before DUBINA and KRAVITCH, Circuit Judges, and MILLS,* District Judge.

MILLS, District Judge:


       *
         Honorable Richard Mills, U.S. District Judge of the Central District of Illinois, sitting
by designation.
                                           I. FACTS

      During the 1980’s, Robert Eckhardt occasionally worked for the Teamsters

Union Local 390 in south Florida. Eckhardt was not a full union member and he

worked only when called.

      Eckhardt’s relationship with the union deteriorated and he began making

threatening calls to its office. In 1994, he pled guilty to making threatening phone

calls to the union in violation of 18 U.S.C. § 875(b).

      Eckhardt resumed his telephone campaign on December 8, 1997, calling the

Teamsters Local 769 in Florida from his father’s home in Henderson, NV. This

continued through June 8, 1999. During that year and a half period, Eckhardt

made approximately 200 calls to a voicemail extension belonging to Local 769

office worker Sue Ann Creech. Although Ms. Creech never met Eckhardt, he

called her number up to 30 times per week between March 28 and June 8, 1999.

Count V of the Indictment alleged that Eckhardt said things such as: “Hey Sue,

why don’t you take one of them fuckin’ school buses . . . and use it like a vibrator

up your cunt” . . . “use them fuckin’ garbage trucks like a fuckin’ dildo and stick

‘em up your cunt.”1 Count VI alleged that Eckhardt told Ms. Creech “I can


      1
          The full text of Eckhardt’s comments is as follows:

      Hey Sue! Why don’t you take one of them fuckin’ school buses or one of them

                                                2
fuckin’ wet my balls off . . . [t]here’s your threat, have me locked up.”2 Eckhardt

did not identify himself and he always left his messages outside of business hours.

The union provided the FBI with copies of Eckhardt’s phone messages.

       The government charged Eckhardt with violating the Communications

Decency Act , 47 U.S.C. § 223, et seq. Eckhardt unsuccessfully moved the district

court to dismiss the charges because the statute was unconstitutionally vague and

the alleged offense conduct was not obscene. At trial, Eckhardt contended that he

was not the person who called Ms. Creech. The government rebutted this by

presenting voice exemplars from Eckhardt’s 1994 conviction, various uncharged

phone calls from 2003, and the 1998-1999 calls to Ms. Creech. Ms. Creech, the




       fuckin’ passenger buses and use it like a vibrator up your cunt. When your mother
       and father died, did they put the casket in a bus? Did they? And if they’re not
       dead, when they do die, I hope they stick it in a bus. Say hello to Tony. Capiche?
       Remember, use them buses and them fuckin’ garbage trucks like a fuckin’ dildo
       and stick ‘em up your cunt. Good bye.
       2
           Eckhardt actually said “rat” rather than “wet.” However, because the Presentence
Investigation Report (“PSR”) used the word “wet” and Eckhardt did not object, “wet” is part of
the record. In any event, the full text of Ekhardt’s comments in Count VI is as follows:

       Hey! You sent that little greasy bitch here uh? And take that little guinea fuckin’
       cunt with that pimple face fuckin’ bitch from fuckin’ Fort Lauderdale? Or some
       of them kids from fuckin’ Florida. You listen to this. I said no over the road, I’m
       stayin’ right where I’m at. And you fuck up, here’s your threat pal, have me
       locked up. This way I can fuckin’ wet my balls off. Fuck you! How does that
       sound? Fuck you! No garbage, no over the road, no nothin’ Fuck you. There’s
       your threat, have me locked up. Go ahead. Take your conventions and everything
       else and stick ‘em up your mother’s cunt. (laughs)

                                               3
FBI case agent from Eckhardt’s 1994 conviction, and the general manager of the

Pensacola motel where Eckhardt lived all said that the voice on the tape belonged

to Eckhardt. Over Eckhardt’s objection, the district court admitted recordings of

the 2003 calls, Eckhardt’s 1992 plea agreement, and his 1992 judgment and

conviction.

      At the conclusion of the evidence, Eckhardt moved for acquittal pursuant to

Federal Rule of Criminal Procedure 29(a). Eckhardt contended that the phone

calls were protected speech because the comments expressed dissatisfaction with

the Teamsters union. Alternatively, he claimed the language in Counts V and VI

was not obscene, and the calls listed in Count VII were not harassing. The district

court denied Eckhardt’s Rule 29 motion. Over Eckhardt’s objection, the court

instructed the jury that it could convict Eckhardt if his speech was “filthy, lewd,

lascivious, or indecent” so long as Eckhardt had a general intent to violate § 223.

During the government’s rebuttal, the prosecutor said that Eckhardt should

apologize to Ms. Creech and others for the harassment. Eckhardt objected to the

prosecutor’s remark.

      A jury convicted Eckhardt and the district court sentenced him to 24 months

in prison. The sentence included a two-point enhancement because there were

more than two threats in Counts 5 and 6 of the Indictment. Eckhardt timely

                                          4
appealed. Among other things, he argues that he should not have been convicted

of obscenity because his calls addressed matters of public concern.

                                  II. ANALYSIS
      A. Eckhardt’s Vagueness and Overbreadth Challenges
      We review a district court’s conclusions as to the constitutionality of a

challenged statute de novo. United States v. Panfil, 338 F.3d 1299, 1300 (11th

Cir.2003). Eckhardt was tried and convicted of anonymously making “annoying,

abusive, harassing, or threatening” telephone calls in violation of 47 U.S.C. §

223(a)(1)(C). Eckhardt asserts that § 223(a)(1)(C) is overbroad because it

potentially criminalizes protected speech and vague because it failed to give him

notice that his conduct was forbidden. The Sixth Circuit rejected an identical

challenge to § 223 in United States v. Bowker, 372 F.3d 365 (6th Cir. 2004),

vacated on other grounds, 543 U.S. 1182, 125 S.Ct. 1420, 161 L.Ed.2d 181

(2005). The charges in Bowker arose after defendant Bowker made over 100

anonymous phone calls to a television news reporter over a seven month period.

Many calls were threatening and sexual in nature. Id. at 372-73. The Bowker

decision reasoned that § 223(a)(1)(C) was not overbroad because:

      the focus of the telephone harassment statute is not simply annoying
      telephonic communications. It also prohibits abusive, threatening or
      harassing communications. Thus, the thrust of the statute is to
      prohibit communications intended to instill fear in the victim, not to

                                         5
      provoke a discussion about political issues of the day.
Id. at 379.
      The court noted that while § 223(a)(1)(C) could have unconstitutional

applications, that fact does not warrant facial invalidation. Id. at 380, citing

Parker v. Levy, 417 U.S. 733, 760, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974) (facial

invalidation not appropriate when the remainder of the statute “covers a whole

range of easily identifiable and constitutionally proscribable conduct”) (additional

citation omitted). Bowker’s speech was not constitutionally protected because he

called his victim “predominately, if not exclusively, for the purpose of invading

her privacy and communicating express and implied threats of bodily harm.” Id.

      Eckhardt called his victim approximately 200 times during a year and a half

period. Although Eckhardt claims for the first time on appeal that the calls

addressed matters of public concern (i.e. alleged corruption), his calls rarely

addressed anything that could be construed in that manner. The overarching

purpose of Eckhardt’s sexually laced calls was to harass and frighten Ms. Creech.

“This type of speech is not constitutionally protected.” Id., citing United States v.

Landham, 251 F.3d 1072, 1079 (6th Cir.2001); see also Roth v. United States, 354

U.S. 476, 485, 77 S.Ct. 1304, 1309, 1 L.Ed.2d 1498 (1957) (“[O]bscenity is not

within the area of constitutionally protected speech.”). Thus, we agree with



                                           6
Bowker that § 223(a)(1)(C) is not overbroad. Id. at 380.

      Eckhardt’s vagueness challenge also fails. Vagueness may invalidate a

criminal statute if it either (1) fails “to provide the kind of notice that will enable

ordinary people to understand what conduct it prohibits” or (2) authorizes or

encourages “arbitrary and discriminatory enforcement.” City of Chicago v.

Morales, 527 U.S. 41, 56, 119 S.Ct. 1849, 1859, 144 L.Ed.2d 67 (1999) (citation

omitted). The Bowker decision concluded that the telephone harassment statute

provided sufficient notice of its prohibitions because citizens need not guess what

terms such as “harass” and “intimidate” mean. 372 F.3d at 381. There as here,

“the meaning of the words used to describe the [impermissible] conduct can be

ascertained fairly by reference to judicial decisions, common law, dictionaries, and

the words themselves because they possess a common and generally accepted

meaning.” Id. Thus, we agree that § 223(a)(1)(C) is not void for vagueness. Id.;

see also ApolloMedia Corp. v. Reno, 19 F.Supp.2d 1081, 1091-92 (N.D.Cal.

1998) (holding that prior version of § 223(a)(1)’s prohibition on obscenity is not

impermissibly vague). The statute provides adequate notice of unlawful conduct.

      B. The Rule 29(a) Motion for Acquittal

      In pertinent part, Federal Rule of Criminal Procedure 29(a) states that:

“After the government closes its evidence or after the close of all the evidence, the

                                            7
court on the defendant’s motion must enter a judgment of acquittal of any offense

for which the evidence is insufficient to sustain a conviction.” Id. In reviewing

the denial of a motion for acquittal, “the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61

L.Ed.2d 560 (1979). We review de novo the sufficiency of evidence to support

convictions. United States v. Diaz-Boyzo, 432 F.3d 1264, 1269 (11th Cir. 2005).

Because Eckhardt did not present any evidence following his Rule 29 motion, the

sufficiency of the evidence against him must be evaluated solely in terms of the

proof presented in the government’s case-in-chief. United States v. Thomas, 987

F.2d 697, 702-03 (11th Cir. 1993).

      In Counts V and VI of the Indictment, the government charged Eckhardt

with violating § 223(a)(1)(A). Section 223(a)(1)(A) prohibits individuals from

using, in interstate communications, a telecommunications device to knowingly

make “any comment, request, suggestion, proposal, image, or other

communication which is obscene or child pornography, with intent to annoy,

abuse, threaten, or harass another person . . . ” Id.

      Count V alleged that Eckhardt said “Hey Sue, why don’t you take one of

                                           8
them fuckin’ school buses . . . and use it like a vibrator up your cunt” . . . “ use

them fuckin’ garbage trucks like a fuckin’ dildo and stick ‘em up your cunt.”

Count VI alleged that Eckhardt told Ms. Creech “I can fuckin’ wet my balls off . . .

[t]here’s your threat, have me locked up . . . Take your conventions and everything

else and stick ‘em up your mother’s cunt.” Eckhardt contends that these

statements are not obscene under Miller v. California, 413 U.S. 15, 93 S.Ct. 2607,

37 L.Ed.2d 419 (1973).

      In Miller, the Supreme Court defined obscenity as a work that (1) taken as a

whole, appeals to the prurient interest under contemporary community standards,

(2) depicts or describes, in a patently offensive way, sexual conduct specifically

defined by the applicable state law, and (3) taken as a whole, lacks serious literary,

artistic, political, or scientific value. 413 U.S. at 24, 93 S.Ct. at 2615. Eckhardt

argues that the comments in Counts V and VI were not obscene because the

purpose for the calls was to complain and express hostility towards the Teamsters.

      Applying Miller to the facts of this case, we conclude that Eckhardt’s phone

calls were obscene. The average person today would view Eckhardt’s phone calls,

taken as a whole, as appealing to the prurient interest and conclude that he

described sexual activities in a patently offensive way. Eckhardt’s contention that

his purpose and intent are relevant in determining whether the phone calls are

                                           9
obscene does not change the result. Indeed, we must consider Eckhardt’s purpose

and intent when applying the third step of the Miller test. Considered in their

entirety, the phone calls in both Counts V and VI lack serious value. As for Count

V, Eckhardt spent most of the call describing sexual activities that appeal to the

prurient interest in a patently offensive way (e.g., “[U]se them . . . fuckin’ garbage

trucks like a fuckin’ dildo and stick them up your cunt.”). Despite Eckhardt’s

alleged intent and purpose in making the phone calls, his oblique references to

Teamsters activities and a former teamsters local president do not provide his

phone call with serious value when taken as a whole. The call in Count VI

contains similar descriptions of sexual activities in a patently offensive way (e.g.,

“Take your conventions and everything else and stick ‘em up your mother’s

cunt.”) but provides more direct references to Eckhardt’s complaints with the

union activities. Taken as a whole, however, we also conclude that the call in

Count VI lacks serious value.

      Eckhardt claims that he lacked this intent and the purpose of his calls was to

express anger and dissatisfaction with the union. Eckhardt claims his comments

are on a par with those made in United States v. Popa, 187 F.3d 672 (D.C. Cir.

1999). In Popa, a defendant made seven anonymous telephone calls to a U.S.

Attorney’s Office. The defendant called, among other things, to complain about

                                          10
having been assaulted by police officers and about the prosecutor’s conduct of a

case against him. A jury convicted the defendant of violating § 223(a)(1)(C), but

the D.C. Circuit reversed the conviction finding that the defendant’s speech

deserved First Amendment protection because complaints about the actions of a

government official were a significant component of his calls. Id. at 677. Unlike

Popa, the instant case does not involve a government official and Eckhardt’s calls

had virtually no meritorious component. His scant comments about union activity

were incidental inclusions in his attempts to annoy and harass Ms. Creech.

      Viewing the evidence in the light most favorable to the prosecution, we

conclude that a rational trier of fact could have found the essential elements of the

§ 223 violations beyond a reasonable doubt. Thus, the district court properly

denied Eckhardt’s Rule 29 motion for acquittal.

      C. Rule 404(b) Evidence and Prosecutorial Misconduct

      We review a district court’s evidentiary rulings for an abuse of discretion.

United States v. Henderson, 409 F.3d 1293, 1297 (11th Cir. 2005). Federal Rule

of Evidence 404(b) “is a rule of inclusion, and . . . accordingly 404(b) evidence,

like other relevant evidence, should not be excluded when it is central to the

prosecution’s case.” United States v. Jernigan, 341 F.3d 1273, 1280 (11th Cir.

2003) (internal citations and quotations omitted). Under Rule 404(b):

                                         11
        Evidence of other crimes, wrongs, or acts is not admissible to prove
        the character of a person in order to show action in conformity
        therewith. It may, however, be admissible for other purposes, such as
        proof of motive, opportunity, intent, preparation, plan, knowledge,
        identity, or absence of mistake or accident . . . .
Id.
        Evidence is admissible under Rule 404(b) if: (1) it is relevant to an issue

other than the defendant’s character; (2) the prior act is proved sufficiently to

permit a jury determination the defendant committed the act; and (3) the

evidence’s probative value cannot be substantially outweighed by its undue

prejudice, and it must satisfy Federal Rule of Evidence 403.3 Jernigan, 341 F.3d at

1280.

        Although the 1992 and 2003 phone calls were not charged in this case, the

district court allowed recordings of those calls to be played pursuant to Rule

404(b).4 Because Eckhardt denied making any calls to Ms. Creech from 1997-


        3
           Rule 403 provides, “[a]lthough relevant, evidence may be excluded if its probative
value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time, or needless presentation
of cumulative evidence.” Id.
        4
          The government contends that the 2003 calls were not subject to Rule 404(b) because
they are res gestae. In this Circuit, “evidence of other crimes, wrongs, or acts” falls outside the
scope of Rule 404(b) when it is: “(1) an uncharged offense which arose out of the same
transaction or series of transactions as the charged offense, (2) necessary to complete the story of
the crime, or (3) inextricably intertwined with the evidence regarding the charged offense.”
United States v. Veltmann, 6 F.3d 1483, 1498 (11th Cir. 1993). Although the calls from 2003
arose as part of the series of phone calls that started in 1997, those calls were charged offense.
not necessary to the story of Eckhardt’s crime and they were not inextricably intertwined with the

                                                12
1999, the recordings and the Judgment and Conviction were relevant in

identifying his voice. After all, the caller identified himself as Robert Eckhardt

and Ms. Creech testified that the voice on the recordings was the voice of the man

who called her during 1997-1999. The recordings, Judgment and Conviction, and

testimony of the special agent who investigated Eckhardt’s prior case was also

relevant in establishing Eckhardt’s intent to annoy and harass Ms. Creech.

Eckhardt’s previous conviction tended to show a criminal purpose. See Jernigan,

341 F.3d at 1280. The nature of this evidence was highly probative and cannot be

considered so prejudicial—despite Eckhardt’s occasional denigration of

blacks—to warrant exclusion under Rule 403. Thus, the recordings, the Judgment

and Conviction, and the testimony of the special agent were all properly admitted.

       Eckhardt also argues that certain comments by the prosecutor during

opening, closing, and rebuttal amount to prosecutorial misconduct. The Court

reviews a prosecutorial misconduct claim de novo because it is a mixed question

of law and fact. See United States v. Noriega, 117 F.3d 1206, 1218 (11th Cir.

1997).

       To establish prosecutorial misconduct, “(1) the remarks must be improper,


Eckhardt’s crime could be fully presented via the interstate phone calls he made from Nevada.
Thus, the 2003 phone calls are not res gestae.

                                              13
and (2) the remarks must prejudicially affect the substantial rights of the

defendant.” See United States v. Eyster, 948 F.2d 1196, 1206 (11th Cir. 1991). A

defendant’s substantial rights are prejudicially affected when a reasonable

probability arises that, but for the remarks, the outcome of the trial would have

been different. United States v. Wilson, 149 F.3d 1298, 1301 (11th Cir.1998).

When the record contains sufficient independent evidence of guilt, any error is

harmless. United States v. Adams, 74 F.3d 1093, 1097-98 (11th Cir.1996).

      Eckhardt contends that the government engaged in prosecutorial misconduct

when the prosecutor said: that the phone calls in this case began in December

1997 “and continued all the way through 2003”; that many calls were not charged

in the Indictment only because they were intrastate and not barred by § 223; that

Eckhardt’s comments to Ms. Creech were “garbage”; and that Eckhardt should

apologize for harassing his victims. Even if these comments were inappropriate,

reversal is only warranted if the entire trial is so replete with errors that Eckhardt

was denied a fair trial. See United States v. McLain, 823 F.2d 1457, 1462 (11th

Cir. 1987) (holding that prosecutor’s misconduct in disparaging defense counsel

was not a sufficient basis for reversing, though concluding that reversal was

warranted in light of the cumulative effect of all errors in the case), overruled on

other grounds as recognized by United States v. Watson, 866 F.2d 381, 385 n. 3

                                           14
(11th Cir. 1989). When considered cumulatively, the prosecutor’s statements are

too limited to demonstrate the requisite repleteness. Moreover, the content,

quantity, and span of Eckhardt’s calls, coupled with the positive identification of

Eckhardt’s voice, shows that the weight of the evidence would have led to his

conviction regardless of the prosecutor’s statements.

      D. Jury Instructions

      We review a district court’s refusal to give a particular jury instruction for

abuse of discretion. United States v. Yeager, 331 F.3d 1216, 1222 (11th

Cir.2003). The failure of a district court to give an instruction is reversible error

where the requested instruction (1) was correct, (2) was not substantially covered

by the charge actually given, and (3) dealt with some point in the trial so important

that failure to give the requested instruction seriously impaired the defendant's

ability to conduct his defense. Id. at 1223. The Court applies a deferential

standard of review to the jury instructions a trial court actually gives. United

States v. Puche, 350 F.3d 1137, 1148 (11th Cir. 2003). “Under this standard, we

will only reverse if we are left with a substantial and eradicable doubt as to

whether the jury was properly guided in its deliberations.” Id. (internal quotations

and citation omitted).

      Over Eckhardt’s objection, the district court instructed the jury that §

                                          15
223(a)(1)(A) prohibited “obscene, lewd, lascivious, filthy, or indecent” phone

calls. Eckhardt objected to the inclusion of the words “lewd, lascivious, filthy, or

indecent” because those words were conceptually subsumed in the term

“obscene.” Because § 223 does not include the words lewd, lascivious, filthy, or

indecent, Eckhardt’s requested instruction correctly asked for those words to be

deleted. However, by stating how those words are descriptors of the term

“obscene,” defense counsel essentially conceded that the district court’s

instruction substantially covered the § 223 charges. Moreover, because Eckhardt

contended that he did not make the alleged phone calls, the district court’s

instruction did not impair Eckhardt’s chosen defense. Eckhardt has therefore

failed to establish reversible error. Yeager, 331 F.3d at 1223.

      Eckhardt also argues that the district court improperly instructed the jury by

not stating that a conviction required proof of specific intent. Since Eckhardt

failed to object to this prior to the time when the jury retired to deliberate, the

issue can only be reviewed for plain error. See Federal Rule of Criminal

Procedure 30(d) and 52(b). Under the plain error standard, before an appellate

court can correct an error not raised at trial, there must be (1) error, (2) that is

plain, and (3) that affects substantial rights. If all three conditions are met, an

appellate court may then exercise its discretion to notice a forfeited error, but only

                                           16
if (4) the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings. United States v. Williams, 445 F.3d 1302, 1308 (11th Cir.

2006).

      The district court instructed the jury that Eckhardt “intended” to violate §

223 if he acted “voluntarily and intentionally and not because of mistake or

accident.” Eckhardt agreed to the instruction and the instruction tracked the

language of § 223. Moreover, the hundreds of obscene phone calls Eckhardt

made would allow any reasonable fact finder to conclude beyond a reasonable

doubt that he intended to harass Ms. Creech. Eckhardt, therefore, cannot establish

plain error.

      E. Eckhardt’s Sentence

      At sentencing, the district court determined that the phone calls in Counts 5

and 6 contained two or more threats. It enhanced Eckhardt’s base offense level

by two points pursuant to United States Sentencing Guideline § 2A6.1(b)(2).

Eckhardt did not object to the enhancement. Thus, the Court reviews the propriety

of the enhancement for plain error. See United States v. Williams, 408 F.3d 745,

748 (11th Cir. 2005). An error is plain if it is obvious and clear under current law.

United States v. Humphrey, 164 F.3d 585, 588 (11th Cir. 1999). “The defendant



                                           17
has the burden of persuasion as to prejudice regarding the third part of the

analysis.” Williams, 408 F.3d at 748.

      When an offense does not involve a threat to injure a person or property, a

defendant convicted under § 223(a)(1)(C), (D), or (E) has a base offense level of

6. See United States Sentencing Guidelines § 2A6.1(2). When the offense

involves threatening or harassing communications, the Sentencing Guidelines

establish a base offense level of 12. See U.S.S.G. § 2A6.1(a)(1). The district

court found that Eckhardt’s calls were threatening and that the calls in Counts 5

and 6 of the Indictment contained two or more threats. Thus, it determined that

Eckhardt had a total offense level of 14 pursuant to § 2A6.1(a)(1) and §

2A6.1(b)(2). That, and a criminal history category II, led the district court to

sentence Eckhardt to 24 months in prison.

      The record contains at least three threats on which the district court may

have relied in imposing the two-point enhancement. One threat is contained in the

calls specified in the Indictment and two threats were made during Eckhardt’s

1992 phone calls. Application Note 1 for § 2A6.1 advises that in determining

whether a two-point enhancement applies under § 2A6.1(b)(2), the court should

consider both the conduct that occurred prior to the offense and conduct that

occurred during the offense. See § 2A6.1, App. Note. 1. The conduct that

                                          18
occurred must be substantially and directly connected to the offense, under the

facts of the case taken as a whole. Id.

      Arguably, the 1992 calls are not “substantially and directly connected” to

calls included in the Indictment because the 1992 calls did not target Ms. Creech.

However, the Sentencing Guidelines do not say how to determine whether prior

threats are “substantially and directly connected” to an offense. Id. It is,

therefore, unclear whether § 2A6.1(b)(2)’s enhancement is triggered in a situation

like this—where multiple threatening calls were left in Ms. Creech’s voicemail but

the content of those calls targeted more than one victim. Because neither this

Circuit nor any other has published an opinion addressing this issue, the district

court did not commit plain error when it imposed the two-point enhancement. See

Humphrey, 164 F.3d at 588.

                                III. CONCLUSION

      For the foregoing reasons, the district court’s decision is AFFIRMED.




                                          19